Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 1 of 14 PageID #: 219



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

 BYTEMARK, INC.,

       Plaintiff,

       v.                                                  C.A. No. 18-834-LPS-CJB

 TOKEN TRANSIT, INC.                                       JURY TRIAL DEMANDED

       Defendant.




            This    tJ f.Aob« J1'2,,()/~e Comi having conducted a Case Management
 Conference/Rule 16 scheduling and planning conference pursuant to Local Rule 16.2(a) and

 Judge Stark's Revised Procedures for Managing Patent Cases (which is posted at

 http://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases) on

 September 24, 2018, and the parties having determined after discussion that the matter cannot be

 resolved at this juncture by settlement, voluntary mediation, or binding arbitration;

 IT IS HEREBY ORDERED that:

            1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

 otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

 Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date of this Order. If they

 have not already done so, the parties are to review the Court's Default Standard for Discovery,

 Including Discovery of Electronically Stored Information ("ESI") (which is posted at

 http://www.ded.uscourts.gov; see Other Resources, Default Standards for Discovery, and is

 incorporated herein by reference). The parties will meet and confer and propose modifications,

 if any, to the Default Standard within 30 days of the entry of the Scheduling Order.




 RLFl 20036174v.l RLFl 20036174v. l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 2 of 14 PageID #: 220



          2.        Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before September 30,

 2018.

          3.        Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying terms and conditions for the

 disclosure of confidential information, counsel should confer and attempt to reach an agreement

 on a proposed fonn of order and submit it to the Court within thirty (30) days from the date of

 this Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

 must follow the provisions of Paragraph 8(g) below.

          Any proposed protective order must include the following paragraph:

                    Other Proceedings. By entering this order and limiting the
                    disclosure of information in this case, the Court does not intend to
                    preclude another court from finding that information may be
                    relevant and subject to disclosure in another case. Any person or
                    party subject to this order who becomes subject to a motion to
                    disclose another party's infom1ation designated "confidential" [the
                    parties should list any other level of designation, such as "highly
                    confidential," which may be provided for in the protective order]
                    pursuant to this order shall promptly notify that party of the motion
                    so that the party may have an opportunity to appear and be heard
                    on whether that infonnation should be disclosed.

          4.        Papers Filed Under Seal. In accordance with section G of the Administrative

 Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

 document shall be filed electronically within seven (7) days of the filing of the sealed document.

          Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent at the

 start of the court proceeding. Should the party subsequently choose to make a request for sealing

 or redaction, it must, promptly after the completion of the transcript, file with the Court a motion


                                                     2
 RLFl 20036174v.1
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 3 of 14 PageID #: 221



 for sealing/redaction, and include as attachments (1) a copy of the complete transcript

 highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

 (2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking

 redactions must demonstrate why there is good cause for the redactions and why disclosure of

 the redacted material would work a clearly defined and serious injury to the party seeking

 redaction.

          5.        Courtesy Copies. Other than with respect to "discovery matters," which are

 governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the

 parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy

 of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

 affidavits etc.). This provision also applies to papers filed under seal.

          6.        ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.

          7.        Disclosures. Absent agreement among the parties, and approval of the Court:

                    a.     By November 2, 2018, Plaintiff shall identify the accused product(s),

 including accused methods and systems, and its damages model, as well as the asserted patent(s)

 that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

 each asserted patent.

                    b.     By December 14, 2018, Defendant shall produce core technical

 documents related to the accused product(s), sufficient to show how the accused product(s)

 work(s), including but not limited to non-publicly available operation manuals, product

 literature, schematics, and specifications. Defendant shall also produce sales figures for the

 accused product(s).


                                                    3
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 4 of 14 PageID #: 222



                    c.         By January 21, 2019, Plaintiff shall produce an initial claim chart relating

 each known accused product to the asserted claims each such product allegedly infringes.

                    d.         By February 21, 2019, Defendant shall produce its initial invalidity

 contentions for each asserted claim, as well as the known related invalidating references.

                    e.         By August 20, 2019, Plaintiff shall provide final infringement

 contentions.

                    f.         By September 30, 2019, Defendant shall provide final invalidity

 contentions.

          8.        Discovery. Unless otherwise ordered by the Court, the limitations on discovery

 set forth in Local Rule 26.1 shall be strictly observed.

                    a.         Discovery Cut Off. All discovery in this case shall be initiated so that it

 will be completed on or before August 9, 2019.

                    b.         Document Production. Document production shall be substantially

 complete by April 26, 2019.

                    c.         Requests for Admission. A maximum of 25 requests for admission are

 permitted for each side.

                    d.         Interrogatories.

                          1.          A maximum of25 interrogatories, including contention

                                      interrogatories, are permitted for each side.

                         11.          The Court encourages the parties to serve and respond to

                                      contention interrogatories early in the case. In the absence of

                                      agreement among the parties, contention interrogatories, if filed,

                                      shall first be addressed by the party with the burden of proof. The


                                                         4
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 5 of 14 PageID #: 223



                                       adequacy of all interrogatory answers shall be judged by the level

                                       of detail each party provides; i.e., the more detail a party provides,

                                       the more detail a party shall receive.

                     e.         Depositions.

                           1.          Limitation on Hours for Deposition Discovery. Each side is

                                       limited to a total of 70 hours of taking testimony by deposition

                                       upon oral examination.

                          11.          Location of Depositions. The parties shall meet and confer

                                       regarding the locations of depositions, taking into account

                                       convenience for the deponent. Any party or representative

                                      \(officer, director, or managing agent) of a party filing a civil action

                                       in this district court must ordinarily be required, upon request, to

                                       submit to a deposition at a place designated within this district. ·

                                       Exceptions to this general rule may be made by order of the Court.

                                       A defendant who becomes a counterclaimant, cross-claimant, or

                                       third-party plaintiff shall be considered as having filed an action in

                                       this Court for the purpose of this provision.]

                     f.         Disclosure of Expert Testimony.

                          1.           Expert Reports. For the party who has the initial burden of proof

                                       on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                                       expert testimony is due on or before March 24, 2020. The

                                       supplemental disclosure to contradict or rebut evidence on the

                                       same matter identified by another party is due on or before April


                                                          5
 RLFI 20036174v.l.
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 6 of 14 PageID #: 224



                                       21, 2020. Reply expert reports from the party with the initial

                                       burden of proof are due on or before May 12, 2020. No other

                                       expert reports will be permitted without either the consent of all

                                       parties or leave of the Court. Along with the submissions of the

                                       expert reports, the parties shall advise of the dates and times of

                                       their experts' availability for deposition.

                          11.          Expert Report Supplementation. The parties agree they will permit

                                       expert declarations to be filed in connection with motions briefing

                                       (including case-dispositive motions).

                         111.          Objections to Expert Testimony. To the extent any objection to

                                       expert testimony is made pursuant to the principles announced in

                                       Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as

                                       incorporated in Federal Rule of Evidence 702, it shall be made by

                                       motion no later than the deadline for dispositive motions set forth

                                       herein, unless otherwise ordered by the Court. Briefing on such

                                       motions is subject to the page limits set out in connection with

                                       briefing of case dispositive motions.

                    g.          Discovery Matters and Disputes Relating to Protective Orders.

                           1.          Any discovery motion filed without first complying with the

                                       following procedures will be denied without prejudice to renew

                                       pursuant to these procedures.

                         11.           Should counsel find, after good faith efforts - including verbal

                                       communication among Delaware and Lead Counsel for all parties


                                                          6
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 7 of 14 PageID #: 225



                           to the dispute - that they are unable to resolve a discovery matter or

                           a dispute relating to a protective order, the parties involved in the

                           discovery matter or protective order dispute shall submit a joint

                           letter in substantially the following form:

                           Dear Judge Stark:

                                  The parties in the above referenced matter write to request
                           the scheduling of a discovery teleconference.

                                  The following attorneys, including at least one Delaware
                           Counsel and at least one Lead Counsel per party, participated in a
                           verbal meet-and-confer (in person and/or by telephone) on the
                           following date(s): _ _ _ _ _ _ _ _ _ _ __

                           Delaware Counsel:
                                                   ---------
                           Lead Counsel:
                                           ---------
                                   The disputes requiring judicial attention are listed below:

                           [provide here a non-argumentative list of disputes requiring
                           judicial attention]

                    111.   On a date to be set by separate order, generally not less than forty-

                           eight ( 48) hours prior to the conference, the party seeking relief

                           shall file with the Court a letter, not to exceed three (3) pages,

                           outlining the issues in dispute and its position on those issues. On

                           a date to be set by separate order, but generally not less than

                           twenty-four (24) hours prior to the conference, any party opposing

                           the application for relief may file a letter, not to exceed three (3)

                           pages, outlining that party's reasons for its opposition.

                    iv.    Each party shall submit two (2) courtesy copies of its discovery

                           letter and any attachments.

                                               7
 RLFI 20036174v.1
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 8 of 14 PageID #: 226



                         v.          Should the Court find further briefing necessary upon conclusion

                                     of the telephone conference, the Court will order it. Alternatively,

                                     the Court may choose to resolve the dispute prior to the telephone

                                     conference and will, in that event, cancel the conference.

          9.        Motions to Amend.

                    a.        Any motion to amend (including a motion for leave to amend) a pleading

 shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

 to exceed three (3) pages, describing the basis for the requested relief, and shall attach the

 proposed amended pleading as well as a "blackline" comparison to the prior pleading.

                    b.        Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

 pages.

                    c.        Within three (3) days thereafter, the moving party may file a reply letter,

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to amend.

          10.       Motions to Strike.

                    a.        Any motion to strike any pleading or other document shall NOT be

 accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

 three (3) pages, describing the basis for the requested relief, and shall attach the document to be

 stricken.

                    b.        Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5)

 pages.


                                                        8
 RLFI 20036174v.1
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 9 of 14 PageID #: 227



                    c.     Within three (3) days thereafter, the moving party may file a reply letter,

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to strike.

          11.       Tutorial Describing the Technology and Matters in Issue. Unless otherwise

 ordered by the Court, the parties shall provide the Court, no later than the date on which their

 opening claim construction briefs are due, a tutorial on the technology at issue. In that regard,

 the parties may separately or jointly submit a DVD of not more than thirty (30) minutes. The

 tutorial should focus on the technology in issue and should not be used for argument. The parties

 may choose to file their tutorial(s) under seal, subject to any protective order in effect. Each

 party may comment, in writing (in no more than five (5) pages) on the opposing party's tutorial.

 Any such comment shall be filed no later than the date on which the answering claim

 construction briefs are due. As to the format selected, the parties should confirm the Court's

 technical abilities to access the information contained in the tutorial (currently best are "mpeg"

 or "quicktime").

          12.       Claim Construction Issue Identification. On December 5, 2018 the parties shall

 exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

 proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

 Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

 Claim Construction Chart to be submitted on December 17, 2018. The parties' Joint Claim

 Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

 and should include each party's proposed construction of the disputed claim language with

 citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

 copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be


                                                     9
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 10 of 14 PageID #: 228



 submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

 provide argument.

           13.      Claim Construction Briefing. The parties shall contemporaneously submit initial

 briefs on claim construction issues on January 15, 2019. The parties' answering/responsive

 briefs shall be contemporaneously submitted on February 4, 2019. No reply briefs or

 supplemental papers on claim construction shall be submitted without leave of the Court. Local

 Rule 7 .1. 3 (4) shall control the page limitations for initial (opening) and responsive (answering)

 briefs.

           14.      Hearing on Claim Construction. Beginning at 1 p.m. on March 4, 2019, the

 Court will hear argument on claim construction. The parties shall notify the Court, by joint letter

 submission, no later than the date on which their answering claim construction briefs are due: (i)

 whether they request leave to present testimony at the hearing; and (ii) the amount of time they

 are requesting be allocated to them for the hearing.

           Provided that the parties comply with all portions of this Scheduling Order, and any other

 orders of the Court, the parties should anticipate that the Court will issue its claim construction

 order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

 unable to meet this goal, it will advise the parties no later than sixty (60) days after the

 conclusion of the claim construction hearing.

           15.      Interim Status Report. On February 26, 2019, counsel shall submit a joint letter

 to the Court with an interim report on the nature of the matters in issue and the progress of

 discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status

 conference.




                                                    10
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 11 of 14 PageID #: 229



          16.       Supplementation. Absent agreement among the parties, and approval of the

 Court, no later than July 23, 2019 the parties must finally supplement, inter alia, the

 identification of all accused products and of all invalidity references.

          17.       Case Dispositive Motions. All case dispositive motions, an opening brief, and

 affidavits, if any, in support of the motion shall be served and filed on or before June 9, 2020.

 Briefing will be presented pursuant to the Court's Local Rules, as modified by this Order.

                    a.     No early motions without leave. No case dispositive motion under Rule

 56 may be filed more than ten (10) days before the above date without leave of the Court.

                    b.     Page limits combined with Daubert motion page limits. Each party is

 permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

 will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

 pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

 the number of case dispositive motions that are filed. In the event that a party files, in addition to

 a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

 expert's testimony, the total amount of pages permitted for all case dispositive and Daubert

 motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

 and 25 pages for all reply briefs for each SIDE. 1

                    C.     Hearing. The Court will hear argument on all pending case dispositive

 and Daubert motions on July 28, 2020 beginning at 11 a.m. Subject to further order of the Court,




 1
  The parties must work together to ensure that the Court receives no more than a total of 250
 pages (i.e., 50+ 50+ 25 regarding one side's motions, and 50+ 50+ 25 regarding the other side's
 motions) of briefing on all case dispositive motions and Daubert motions that are covered by this
 scheduling order and any other scheduling order entered in any related case that is proceeding on
 a consolidated or coordinated pretrial schedule.
                                                   11
 RLFI 20036174v.1
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 12 of 14 PageID #: 230



 each side will be allocated a total of forty-five (45) minutes to present its argument on all

 pending motions.

          18.       Applications by Motion. Except as otherwise specified herein, any application to

 the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

 contain the statement required by Local Rule 7 .1.1.

          19.       Pretrial Conference. On October 9, 2020, the Court will hold a pretrial

 conference in Court with counsel beginning at 9 a.m. Unless otherwise ordered by the Court, the

 parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement of

 Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed

 final pretrial order with the information required by the form of Revised Final Pretrial Order -

 Patent, which can be found on the Court's website (www.ded.uscourts.gov), on or before

 October 2, 2020. Unless otherwise ordered by the Court, the parties shall comply with the

 timeframes set forth in Local Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final

 pretrial order.

          The parties shall provide the Court two (2) courtesy copies of the joint proposed final

 pretrial order and all attachments.

          As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their

 joint proposed final pretrial order, among other things:

                    a.     a request for a specific number of hours for their trial presentations, as

 well as a requested number of days, based on the assumption that in a typical jury trial day (in

 which there is not jury selection, jury instruction, or deliberations), there will be 5 ½ to 6 ½

 hours of trial time, and in a typical bench trial day there will be 6 to 7 hours of trial time;




                                                    12
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 13 of 14 PageID #: 231



                    b.     their position as to whether the Court should allow objections to efforts to

 impeach a witness with prior testimony, including objections based on lack of completeness

 and/or lack of inconsistency;

                    c.     their position as to whether the Court should rule at trial on objections to

 expert testimony as beyond the scope of prior expert disclosures, taking time from the parties'

 trial presentation to argue and decide such objections, or defer ruling on all such objections

 unless renewed in writing following trial, subject to the proviso that a party prevailing on such a

 post-trial objection will be entitled to have all of its costs associated with a new trial paid for by

 the party that elicited the improper expert testimony at the earlier trial; and

                    d.     their position as to how to make motions for judgment as a matter of law,

 whether it be immediately at the appropriate point during trial or at a subsequent break, whether

 the jury should be in or out of the courtroom, and whether such motions may be supplemented in

 writing.

          20.       Motions in Limine. Motions in limine shall not be separately filed. All in limine

 requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

 be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

 request and any response shall contain the authorities relied upon; each in limine request may be

 supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

 three (3) pages of argument, and the side making the in limine request may add a maximum of

 one (1) additional page in reply in support of its request. If more than one party is supporting or

 opposing an in limine request, such support or opposition shall be combined in a single three (3)

 page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered




                                                    13
 RLFI 20036174v.l
Case 1:18-cv-00834-LPS-CJB Document 17 Filed 10/02/18 Page 14 of 14 PageID #: 232



 by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

 permitted by the Court.

          21.       Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

 tried to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,

 (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three

 (3) business days before the final pretrial conference. This submission shall be accompanied by

 a courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft

 Word format, which may be submitted by e-mail to Judge Stark's staff.

          22.       Trial. This matter is scheduled for a 5 day jury trial beginning at 9:30 a.m. on

 October 19, 2020 (at the Court's convenience), with the subsequent trial days beginning at

 9:00 a.m. Until the case is submitted to the jury for deliberations, the jury will be excused each

 day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in

 which to present their respective cases.

          23.       Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

 jury returns a verdict in any portion of a jury trial, the parties shall jointly ~ubmit a form of order

 to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

 indicating among other things how the case should proceed and listing any post-trial motions

 each party intends to file.

          24.       Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

 to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

 briefs relating to any post-trial motions filed by that side, no matter how many such motions are

 filed.


                                                          UNITED STATES MAGISTRATE JUDGE

                                                     14
 RLFl 20036174v.l
